MURDOCK, Justice
(dissenting).
Even assuming the claims asserted by the plaintiffs are derivative in nature, as the main opinion concludes, I disagree with the notion that the plaintiffs lacked standing to bring them. The issue in that case would be a real-party-in-interest issue, in my opinion, not a standing issue.
As a threshold matter, I cannot agree that the plaintiffs’ claims are derivative in nature. The gravamen of the plaintiffs’ claims is that the defendants misrepresented to them the nature of the investments that were held and would be held by the RMK funds, thus inducing the plaintiffs, as individuals, to invest (or to remain invested) in those funds. The plaintiffs’ claims are thus different from claims of investors who suffered losses merely as a result of any mismanagement of the RMK funds.
Because I disagree with the conclusion that the plaintiffs’ claims are derivative in nature, I also disagree with the conclusion reached by the main opinion as to choice of law.